Citation Nr: 0736369	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  05-00 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
esophageal hiatal hernia with reflux.

3.  Entitlement to a compensable rating for duodenitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from May 1951 to May 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  


FINDINGS OF FACTS

1.  The veteran does not have PTSD due to a verified in-
service stressor.

2.  Entitlement to service connection for esophageal hiatal 
hernia with reflux was last denied by the Board in March 
1988.  At that time, the medical evidence indicated that this 
disability began many years after separation from service and 
was not due to disease or injury incurred in service.  

3.  Evidence received since the March 1988 Board decision 
indicates that the veteran continues to have a hiatal hernia 
and reflux disease, which is duplicative of evidence 
previously considered.

4.  The veteran does not currently suffer from duodenitis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2007).

2.  The Board entered decision in March 1988 denying 
entitlement to service connection for esophageal hiatal 
hernia with reflux; new and material evidence has not been 
submitted since the 1988 Board decision.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  The criteria for a compensable rating for duodenitis are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7305 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims being decided, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007). 

VA must notify the claimant (and his or her representative, 
if any) of any information and evidence not of record: (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) and that the claimant is expected to 
provide, and (4) VA must ask the claimant to provide VA with 
any evidence in his or her possession that pertains to the 
claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Letters dated in January 2001, May 2001, March 2002, May 
2003, March 2004, and March 2006 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to his claim.  He was 
advised to notify VA of any additional pertinent evidence, 
that he must give VA enough information about any pertinent 
records to allow VA to request them from the agency that has 
them, and that it was his responsibility to ensure that VA 
receives all requested records not within the government's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  A reasonable person could be 
expected to understand from the notices that any relevant 
evidence should be submitted; therefore, any deficiency in 
the VCAA notice was harmless.  See Pelegrini II, at 120-121; 
see also, Sanders v. Nicholson, 487 F.3d 881, 887 (2007).  
Although the August 2003 and all subsequent letters were not 
sent prior to the initial adjudication of the claim, this was 
not prejudicial to the veteran since he was subsequently 
provided adequate notice, and the claim was readjudicated and 
a supplemental statement of the case was provided to him.  

He was specifically notified of how disabilities are rated 
and how effective dates are assigned in the RO's March 2006 
letter.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In sum, the VCAA letters delineated the respective 
obligations of the VA and the veteran in obtaining evidence 
pertinent to the claim.  The claimant has not alleged that VA 
failed to comply with the notice requirements of the VCAA.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Additional notification requirements exist for claims 
involving a request to reopen based on the submission of new 
and material evidence.  In such cases, VCAA notice must 
define what qualifies as "new" and "material" evidence and 
describe what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  It is 
noted that the failure to provide proper Kent notice is 
considered harmless error when VA reopens a claim based on a 
finding of new and material evidence.  Kent compliant notice 
was provided in March 2002. 

Under the VCAA, the duty to assist also includes providing a 
medical examination when such is necessary to make a decision 
on the claim.  Examinations were conducted with regard to the 
increased rating and PTSD claims.  With regard to the new and 
material issue, in order for a VA examination to be 
warranted, the veteran would have to present new and material 
evidence, providing some indication in the record that the 
disability was incurred or aggravated in service or was 
caused or aggravated by a service-connected disorder.  See 38 
C.F.R. § 3.159(c)(4)(i).  As discussed in more detail below, 
new and material evidence has not been submitted.  Thus, 
additional VA examination is not necessary with regard to the 
new and material issue.  

The pertinent medical records have been obtained to the 
extent available.   38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The record does not indicate that any additional evidence, 
which has not been sought and is relevant to the issue 
decided herein, is available and not part of the claims file.  
There is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case; therefore, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

The Board has reviewed all the evidence in the veteran's 
claims file, which include his contentions, as well as 
service and post-service medical records.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service. 38 C.F.R. § 3.303(d).

Service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury in service or during the presumptive period; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition, a relation (established by medical 
evidence) between current symptoms and an in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor(s) occurred. 38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303, 3.304(f).

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV). 38 C.F.R. § 3.304(f).

Service-connected disabilities are rated in accordance with 
VA's Schedule for rating disabilities which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes (DC) identify the various disabilities.  38 U.S.C.A. § 
1155.  The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Under Diagnostic Code 7305, evidence of mild duodenal ulcer 
symptomatology with recurrent symptoms once or twice yearly 
warrants the assignment of a 10 percent disability 
evaluation.  Evidence of a moderate duodenal ulcer manifested 
by recurring episodes of severe symptoms two or three times a 
year averaging ten days in duration, or with continuous 
moderate manifestations, warrants the assignment of a 20 
percent disability evaluation.  38 C.F.R. § 4.114, Diagnostic 
Codes 7305.

I.  PTSD

The veteran contends that he has PTSD as a result of an 
incident while aboard the USS Norton Sound, when an 
experimental missile misfired and went out of control.  He 
was afraid for his life at that time and thought that the 
ship may be hit with the missile.  He reportedly had severe 
upper stomach pain because of this incident and was seen at 
sick bay on various occasions for stomach pain.  He also 
reports that another stressor is when a classmate (from 
intelligence school) was getting "washed out" and committed 
suicide.  He alleges that he and several others found the 
classmate's dead body.  

The veteran reported the name of the classmate who committed 
suicide.  In a letter dated in May 2001, the RO advised the 
veteran that no records could be found for the name provided 
by the veteran, and asked that the veteran provide a complete 
name for the classmate.  However, in a May 2001 statement, 
the veteran again provided the same name for the classmate 
who committed suicide.  The RO also requested verification of 
this incident from the U.S. Armed Services Center for Unit 
Records Research; however, in a June 2003 letter, this agency 
reported that documentation concerning the reported incident 
was not found.  Thus, this stressor could not be verified and 
therefore was not and cannot be considered in determining 
whether the veteran has PTSD related to service.  38 C.F.R. 
§ 3.304(f).

The RO has determined that the stressor regarding the 
misfired missile was verified as internet records indicate 
that this ship was involved in missile testing during the 
period in question.  The Board will likewise accept the 
occurrence of this incident for purposes of this decision.  

There is conflicting evidence as to whether the veteran has a 
diagnosis of PTSD.  A VA examination was conducted in 
December 2003.  The examiner indicated that the claims file 
and medical records were reviewed prior to examination.  The 
examination report indicates that the RO's finding that the 
misfired missile was a verified stressor was also considered 
by the examiner.  It was determined, however, that the 
veteran did not present symptoms relating to PTSD.  The 
diagnosis was adjustment disorder with anxiety.  

The veteran was again evaluated for PTSD in March 2004 as 
there were VA treatment reports (in 2003 and 2004) which 
indicated diagnoses of PTSD or rule out PTSD.  (See December 
2003 VA geriatric psychiatry intake evaluation and March 17, 
2004 VA mental health outpatient psychiatry note.)  The March 
2004 examination report indicates that the claims file and 
medical records were reviewed, to include the prior records 
which diagnosed PTSD.  This examiner found, however, that the 
veteran did not meet the criteria for PTSD.  The examiner 
provided a clear and in-depth explanation as to why the 
criteria for PTSD were not met.  (The Board finds this 
conclusion to be persuasive, as will be discussed, below.)  

As mentioned before, there are VA treatment records which 
indicate a diagnosis of PTSD.  Review of these records 
indicates that the examiners considered unverified stressors 
and accepted the veteran's own assessment of his disorder.  
For example, the March 2004 VA treatment report notes that 
the veteran reported flashbacks and dreams of the classmate 
who committed suicide.  In addition, the March 2004 treatment 
report noted that the veteran reported having seen combat.  
However, service records do not indicate that he was a combat 
veteran or that he was even in Korea during active service.  
Further, the RO has asked him to report (to the RO) all of 
his stressors, and he has never reported, in response to 
these requests, that he saw combat.  Also, the March 2004 
treatment report notes that the veteran reported having panic 
attacks resulting from the misfired missile.  

The March 2004 VA PTSD compensation examination report, 
however, indicates that the examiner interviewed and 
evaluated the veteran, and reviewed the claims file.  
Following this, the examiner concluded that it was not at 
least as likely as not that that veteran's mental health 
symptoms meet the criteria for PTSD.  It was noted that the 
veteran did not meet the criteria for "persistently re-
experiencing the traumatic event, avoiding stimuli associated 
with the trauma or having persistent symptoms of increased 
arousal."  Instead, the examiner noted that he had 
intermittent explosive disorder and an anger management 
problem. 

Treatment records dated subsequent to March 2004 continue to 
indicate a diagnosis of PTSD.  However, these treatment 
reports do not indicate that additional assessments were 
conducted to determine whether the veteran did indeed have 
PTSD.  Rather, it was noted that he was being seen for or 
followed-up for PTSD, and simply continued the diagnosis.  
(See, e.g., September 2004 VA treatment report; October 2004 
VA treatment report; January 2005 VA treatment report; March 
2005 VA treatment report; April 2005 VA treatment report; 
August 2005 VA treatment report; November 2005 VA treatment 
report; as well as treatment reports in 2006.)  He also began 
reporting new stressors, such as being in a bunker testing 
missiles (September 2004 VA treatment report), or seeing 
things in the war, such as finding a friend with his guts 
hanging out when he was in the war (July 2005 VA treatment 
report).  

In short, the PTSD diagnoses noted in the VA treatment 
reports cannot be relied upon.  The VA examination reports in 
2003 and 2004 are more accurate in that in-depth questioning 
as to symptoms and history was conducted, and the entire 
record was reviewed and considered prior to rendering 
diagnosis.  Therefore, despite the fact that there are 
medical reports which indicate a diagnosis of PTSD, it is the 
Board's finding that the most probative evidence of record 
establishes that the veteran does not have PTSD as a result 
of a verified service stressor and the claim must be denied.  

II.  New and Material Evidence - Esophageal Hiatal Hernia 
with Reflux

Service connection for esophageal hiatal hernia with 
esophageal reflux was denied by a March 1988 decision of the 
Board.  The veteran is now seeking reopening of this claim.  
Thus he must present new and material evidence.  38 U.S.C.A. 
§§ 5108, 7104.

New evidence is existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

The evidence of record at the time of the March 1988 Board 
decision included the veteran's service medical records, 
post-service treatment records, numerous VA examinations, as 
well as an independent medical evaluation.  The service 
medical records documented treatment for gastrointestinal 
symptoms on several occasions.  On post-service VA 
examination in November 1955, a diagnosis of duodenitis was 
given, and this disorder was later service-connected and 
given a noncompensable rating.  

Medical evidence of the presence of hiatal hernia and 
esophagitis is first noted in the 1970's.  Subsequent to the 
diagnosis in the 1970's, a series of medial examinations and 
evaluations occurred.  VA examinations, as well as an 
independent medical evaluation, dated in October 1985, 
determined that the hiatal hernia and esophageal reflux was 
not incurred in service and that the gastrointestinal 
disability noted in service (diagnosed as duodenitis) and the 
hiatal hernia/reflux were different unrelated entities.  
Accordingly, the Board, in a March 1988 decision, determined 
that hiatal hernia and esophageal reflux were not incurred in 
service and were not due to a disability which was incurred 
in service.  

Evidence submitted subsequent the 1988 Board decision 
essentially indicates that the veteran continues to have this 
disability.  In other words, the evidence that has been 
associated with the claims file since the 1988 Board decision 
is not new but is essentially duplicative of evidence 
previously considered.  Notably, additional evidence includes 
a December 2003 VA compensation examination report which 
actually discounts a link between gastroesophageal reflux 
disease and service, noting that such had its onset after 
active military service.  This evidence does not raise a 
reasonable possibility of substantiating the claim, and is 
not new and material.  

Additional evidence includes medical literature to include an 
article entitled "The Sensitive Gut."  While it is argued 
that medical literature provided by the veteran is sufficient 
to reopen the claim, the Board finds that such generic texts, 
which do not address the facts in this particular veteran's 
own case, and with a sufficient degree of medical certainty, 
does not amount to new and material evidence. 

There is no medical opinion linking the hiatal hernia and 
reflux disease to service.  Evidence of the continued 
existence of the disease and generic medical literature 
simply provides no basis to reopen the claim.  There would 
have to be some indication of a link to service or some form 
of evidence that would raise a reasonable possibility of 
substantiating the claim.  Without such evidence, the claim 
must be denied.  

III.  Duodenitis

The Board has thoroughly reviewed the records and finds that 
evidence of symptomatic duodenitis is not present.  The 
veteran's gastrointestinal symptoms have been related to his 
nonservice-connected esophageal hiatal hernia with reflux.  A 
VA examination in December 2003 noted that the veteran had 
duodenitis during and subsequently following active duty and 
that there was no documented subsequent evidence of this.  In 
April 2001, following diagnostic studies to include the 
introduction of a gastroscope, the duodenum was noted as 
normal.  It is noted that he underwent a VA stomach 
examination in October 2003, during which he complained of 
various stomach complaints.  A diagnosis of duodenitis was 
not provided.  Given that there is no current evidence of 
duodenitis is not present at this time, entitlement to a 
compensable rating may not be awarded.  The claim must be 
denied.  

The veteran's statements about his symptoms have been taken 
into consideration in deciding this appeal; his lay opinion, 
however, as to the onset, diagnosis, and severity of his 
disabilities is not competent evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a lay person is not 
competent to give evidence of matters that require medical 
knowledge).  

The preponderance of the evidence is against the veteran's 
claims.  As such, there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claims that would give rise to a reasonable doubt 
in favor of the veteran; the benefit-of-the- doubt rule is 
not applicable, and the appeal is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

Service connection for PTSD is denied.

Reopening of the claim of entitlement to service connection 
for esophageal hiatal hernia with reflux is denied. 

A compensable rating for duodenitis is denied.  



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


